Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                             CASE NO:

 KAREN MENDOZA,

        Plaintiff,

        v.

 COMPASSIONATE COMFORT
 CARE INC., a Florida corporation,
 And PEGGY BOOTHE, individually.

        Defendants.
                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, KAREN MENDOZA (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

 following Complaint against Defendants, COMPASSIONATE COMFORT CARE INC.,

 (“CCC”), and PEGGY BOOTHE (“BOOTHE”), individually, (hereinafter collectively referred to

 as “Defendants”), on behalf of herself, as follows:

                                           INTRODUCTION

    1. Defendants unlawfully deprived Plaintiff of federal minimum wages and overtime

        compensation during the course of her employment. This action arises under the Fair Labor

        Standards Act (“FLSA”) pursuant to 29 U.S.C. §§ 201–216, to recover all minimum and

        overtime wages that Defendants refused to pay Plaintiff during her employment.

                                             PARTIES

    2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 2 of 9



     3. During all times material hereto, Defendant, CCC, was a Florida for profit corporation

          located and transacting business within West Palm Beach, Florida, within the jurisdiction

          of this Honorable Court. According to www.sunbiz.org, Defendant, CCC is headquartered

          and operates its principal location at 2101 Vista Parkway, Suite 222, West Palm Beach,

          Florida 33411.1

     4. Defendant, CCC, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

          times pertinent to the allegations herein.

     5. During all times material hereto, Defendant, BOOTHE, was a resident of the Southern

          District of Florida, and was Chief Executive Officer, Chief Financial Officer, and an owner

          of the corporate Defendant within West Palm Beach, Florida.

     6. During all times material hereto, Defendant, BOOTHE, was over the age of 18 years, an

          officer and/or director of the corporate Defendant, and was vested with the ultimate control

          and decision-making authority over the hiring, firing, scheduling, day-to-day operations,

          and pay practices for Defendant, CCC, during the relevant time period.

     7. During all times material hereto, Defendant, BOOTHE, was also Plaintiff’s employer, as

          defined by 29 U.S.C. § 203(d).

                                   JURISDICTION AND VENUE

     8.   All acts and omissions giving rise to this dispute took place within Palm Beach County,

          Florida, which falls within the jurisdiction of this Honorable Court.




 1 Meanwhile, on its own website, Defendant, CCC, advertises its “corporate office” as being
 located at 2101 Vista Parkway, Suite 4040, West Palm Beach, Florida 33411 – a location within
 this Honorable Court’s jurisdiction. www.compassionatecomfort.com/home-care-contact-us

                                                       2
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 3 of 9



    9. Defendant, CCC, is headquartered and regularly transacts business in Palm Beach County,

       Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

       to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

    10. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

       and 28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

    11. Defendant, CCC, is a home healthcare agency that provides staffing services to

       homeowners throughout the State of Florida.

    12. Defendant, CCC, has been in operation in the State of Florida since November 2012.

    13. Defendant, CCC, advertises itself on its website as follows:

               We’re an empathetic in-home service provider that understands the
               special needs of your loved ones. We are dedicated to help seniors
               lead dignified and independent lifestyles in the comfort and safety
               of their own homes…

               Our compassionate personnel are devoted employees, whom are
               carefully selected to fulfill the personal interests and needs of our
               clients daily.

 www.compassionatecomfortcare.com/about-us

                                      FLSA COVERAGE

    14. Defendant, CCC, is covered under the FLSA by virtue of the fact that it employs

       individuals (such as Plaintiff) as domestic service employees and sends these employees

       to residential homes in Palm Beach County to engage in manual labor and work that does

       not qualify them for any exemption under the FLSA.




                                                 3
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 4 of 9



     15. During the relevant time period, Defendants employed Plaintiff as a domestic service

        worker2 who provided live-in home healthcare services to a homeowner in Palm Beach

        County.

     16. During all material times hereto, Plaintiff was a non-exempt employee of Defendants, CCC

        and BOOTHE, within the meaning of the FLSA.

                             PLAINTIFF’S WORK FOR DEFENDANTS

     17. Plaintiff began working for Defendants on or about November 26, 2018, and continued to

        do so until about June 6, 2019.

     18. During this time period, the individual Defendant, BOOTHE, assigned Plaintiff to provide

        live-in domestic services as a home healthcare aide to one of Defendant’s elderly clients –

        “G.S.”

     19. Defendants instructed Plaintiff to report to the “G.S.” residence where she was instructed

        by Defendants to reside and provide domestic services for “G.S.”

     20. Defendants assigned Plaintiff to work sixteen (16) hour days seven (7) days per week for

        a period of twenty-eight (28) weeks.




 2 Congress extended FLSA coverage to “domestic service” workers in 1974. See 29 U.S.C. §
 206(f); see, also, 29 U.S.C. § 207(i). This amendment extended FLSA coverage to employees
 performing household services in a private home, including those domestic workers employed
 directly by households or by companies too small to be covered as enterprises under the FLSA.
 See, e.g., Switala v. Rosenstiel, 2017 WL 7792713 at *4 (S.D. Fla. 2017) (“It is well-established
 that the FLSA applies to domestic service employees”) citing Buckner v. Florida Habilitation
 Network, Inc., 489 F.3d 1151, 1154 (11th Cir. 2007). A Department of Labor regulation defines
 “domestic service employment” as “services of a household nature performed by an employee in
 or about a private home,” including “companions, babysitters, cooks, waiters, butlers, valets,
 maids, housekeepers, nannies, nurses, janitors… home health aides, personal care aides” etc.
 [emphasis added]. Id. citing 29 C.F.R. § 552.3.

                                                 4
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 5 of 9



    21. Even though Plaintiff was required to be on the premises of the residence at all times,

        Plaintiff was provided a rest period of up to (8) hours each day, which was intended to be

        used for Plaintiff to sleep.

    22. Defendants originally offered to compensate Plaintiff on a daily rate of one hundred twenty

        dollars ($120.00) per day – regardless of the number of hours worked by Plaintiff in a day.

                            INDIVIDUAL EMPLOYER LIABILITY

    23. During all pertinent times to Plaintiff’s employment, Defendant, BOOTHE, oversaw the

        day-to-day operations of CCC and instructed Plaintiff and other employees on their duties

        and responsibilities. Defendant, BOOTHE, also controlled the scheduling and payroll

        practices and policies of the company.

    24. During all times material hereto, Defendants were expressly aware of the work performed

        by Plaintiff, but nevertheless required Plaintiff to continue working without receiving

        proper compensation.

                              CALCULATION OF WAGES OWED

    25. For a period of twenty-eight (28) weeks, Defendants failed to properly compensate Plaintiff

        in accordance with the federal minimum wage of $7.25 per hour.

    26. For this same period of twenty-eight (28) weeks, Defendants failed to properly compensate

        Plaintiff at the rate of one-and-a-half times her regular hourly rate for all hours worked in

        excess of forty (40) per week.

    27. Prior to filing the instant lawsuit, and for a period of nearly eight (8) months, Plaintiff made

        several attempts to recover the wages owed to her.




                                                   5
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 6 of 9



    28. To date, Defendants have only provided Plaintiff with a gift card in the amount of $500.00

       and refuse to otherwise compensate Plaintiff for the thousands of hours of work she

       performed.

    29. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

       was required to retain the undersigned counsel and is therefore entitled to recover

       reasonable attorney’s fees and costs incurred in the prosecution of these claims.

           COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206
                              (Against All Defendants)

    30. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 29 as though set forth fully

       herein.

    31. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

    32. During the time period relevant to this lawsuit, Plaintiff worked an average of one hundred

       twelve (112) hours per week, for which she was not properly compensated.

    33. While Defendants communicated that Plaintiff would receive one hundred twenty dollars

       ($120.00) per day, the Plaintiff was not properly compensated under the FLSA.

    34. Plaintiff is entitled to recover federal minimum wages for the first forty (40) hours she

       worked in each workweek during the twenty-eight (28) weeks of her employment.

    35. Plaintiff seeks unpaid federal minimum wages in the amount of $7.25 for the first forty

       (40) hours of her employment for a period of twenty-eight (28) weeks.

    36. Based upon the Defendants’ failure to comply with the federal minimum wage law,

       Plaintiff seeks unliquidated damages in the amount of $8,120.00.

    37. Defendants willfully and intentionally refused to pay Plaintiff’s minimum wages as

       required by the FLSA as Defendants knew of the minimum wage requirements of the FLSA



                                                 6
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 7 of 9



        and/or recklessly failed to investigate whether Defendants’ payroll practices were in

        accordance with the FLSA. The statute of limitations in this action should therefore be

        three (3) years as opposed to two (2) years.

    38. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

    39. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

    WHEREFORE, Plaintiff, KAREN MENDOZA, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendants, COMPASSIONATE COMFORT

 CARE INC., and PEGGY BOOTHE, and award Plaintiff: (a) unliquidated minimum wage

 damages in the amount of $8,120.00 to be paid by the Defendants jointly and severally; (b)

 liquidated damages in the amount of $8,120.00 to be paid by the Defendants jointly and severally;

 (c) all reasonable attorney’s fees and litigation costs as permitted under the FLSA; and any and all

 such further relief as this Court may deems just and reasonable under the circumstances.

           COUNT II – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                               (Against All Defendants)

    40. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 29 as though set forth fully

        herein.

    41. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

        § 216(b).

    42. During the time period relevant to this lawsuit, Plaintiff worked an average of one hundred

        twelve (112) hours per week, for which she was not properly compensated.

    43. Plaintiff worked an average of seventy-two (72) hours of overtime in each of the twenty-

        eight (28) weeks of her employment with Defendants.



                                                  7
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 8 of 9



    44. Plaintiff therefore claims the time-and-one-half rate for each hour worked in excess of forty

        (40) per week.

    45. Plaintiff seeks a premium of $10.88 for each overtime hour worked, which constitutes time-

        and-one-half of the federal minimum wage of $7.25.

    46. Based upon the seventy-two (72) overtime hours worked in each week of her employment,

        Plaintiff claims $783.36 in unliquidated overtime wages for each week of her employment.

    47. In total, Plaintiff seeks twenty-one thousand nine hundred thirty-four dollars and eight

        cents ($21,934.08) in unliquidated damages for roughly 2,016 hours of unpaid overtime

        work performed during the employment period.

    48. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

        by the FLSA as Defendants knew of the overtime requirements of the FLSA and recklessly

        failed to investigate whether Defendants’ payroll practices were in accordance with federal

        law.

    49. Accordingly, the statute of limitations in this action should be three (3) years as opposed

        to two (2) years.

    50. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

    51. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

    WHEREFORE, Plaintiff, KAREN MENDOZA, respectfully requests that this Honorable

 Court enter judgment in her favor and against Defendants, COMPASSIONATE COMFORT

 CARE INC., and PEGGY BOOTHE, and award Plaintiff: (a) unliquidated overtime damages in

 the amount of $21,934.08 to be paid by the Defendants jointly and severally; (b) liquidated




                                                  8
Case 9:20-cv-80098-RLR Document 1 Entered on FLSD Docket 01/24/2020 Page 9 of 9



 damages in the amount of $21,934.08 to be paid by the Defendants jointly and severally; (c) all

 reasonable attorney’s fees and litigation costs as permitted under the FLSA; and any and all such

 further relief as this Court may deems just and reasonable under the circumstances.

                                 DEMAND FOR JURY TRIAL

    Plaintiff, KAREN MENDOZA, requests and demands a trial by jury on all appropriate claims.

        Dated this 24th day of January 2020.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff, Karen Mendoza

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com
                                                     Stephanie@jordanrichardspllc.com


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on January

 24, 2020.

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372

                                        SERVICE LIST:




                                                 9
